SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 1-12312 CMSF CORP. (Name of registrant as specified in its charter) Delaware95-3880130 (State of incorporation)(I.R.S. Employer Identification No) 980 Enchanted Way, Suite 201, Simi Valley, California 93065 (Address of principal executive offices) Issuer’s telephone number:(805) 290-4977 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer  Non-accelerated filer Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES_X_NO Number of shares outstanding of each of the issuer’s classes of common stock, as of April 30, 2011: 187,308,795 shares of common stock, $0.000001 par value. Transitional Small Business Disclosure Format: YESNO X CMSF CORP. INDEX PAGE PART I - FINANCIAL INFORMATION Item 1. CondensedFinancial Statements CondensedBalance Sheets as of March 31, 2011 (Unaudited) and September 30, 2010 3 CondensedStatements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 CondensedStatements of Operations for the Six Months Ended March 31, 2011 and 2010(Unaudited) 5 CondensedStatement ofShareholders' Deficiency for the Six Months Ended March 31, 2011 (Unaudited) 6 Condensed Statements of Cash Flows for the Six Months Ended March 31, 2011 and 2010 (Unaudited)
